DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, species (a) figs. 3, 12 and 20, claims 1, 2, 6-8 and 11-13, in the reply filed on 3/8/22 is acknowledged.  The traversal is on the ground(s) that “Applicant believes that the species could be commonly examined without undue burden, as at least some of the species share common technical features that could be concurrently examined.”
This is not found persuasive because the different species comprise devices with or without a separate lens; different geometrical shapes of the color filter; different spatial orientations of the light absorbing layer; and/or different spatial orientations of the lens that requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5, 9, 10 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “a spread angle” is indefinite.  It is not clear how the angle spreads.  For example, it is not clear if the angle is an acute angle, obtuse angle, etc.  The metes and bounds of the angle of the light reflection layer is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., WIPO Publication No. WO 2019/029086 A1 (see attached English machine translation).

Li anticipates:
1. A display device (e.g. LCD display) comprising (see fig. 14, also see fig. 11): 
	a light emitting element (31); 
	a condenser lens (34) that condenses light emitted from the light emitting element; and 
	a scattering lens (32) that scatters the light condensed by the condenser lens.  See Li at English machine translations pages 20-25.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al., US Publication No. 2016/0087018 A1 (of record).

Shim anticipates:
1. A display device (e.g. OLED display) comprising (see figs. 5-8): 
	a light emitting element (110/130/140); 
	a condenser lens (302) that condenses light emitted from the light emitting element; and 
	a scattering lens (304) that scatters the light condensed by the condenser lens, para. [0064] – [0074].  Also see para. [0001] – [0075], figs. 1-8.

2. The display device according to claim 1, wherein: 
	a plurality of pixels is arranged on a plane; and 
	at least one of the plurality of pixels includes a set of the light emitting element, the condenser lens, and the scattering lens (e.g. see “plurality of pixel regions” at para. [0034], fig. 1)

8. The display device according to claim 1, further comprising a light absorption layer (210, black matrix) that absorbs light around the condenser lens or the scattering lens (304), para. [0040].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, as applied to claim 1 above, in further view of Jeong et al., US Publication No. 2015/0144904 A1.

Regarding claims 6 and 7:
	Shim teaches all the limitations of claims 1 and 2 above, and but is silent regarding the color of the pixels or specifically, “wherein the set of the light emitting element, the condenser lens, and the scattering lens is provided only in a pixel of a specific color, wherein the pixel of the specific color is a white pixel”.
In an analogous art, Jeong teaches “The organic electroluminescent device may display full color images using organic light emitting materials emitting red, green, and blue, respectively. Alternatively, the organic electroluminescent device may display full color images using organic light emitting materials all emitting white with red, green, and blue color filter patterns in respective pixel regions.”
	Jeong teaches organic light emitting materials emitting red, green, and blue or alternatively, organic light emitting materials all emitting white with red, green, and blue color filter patterns in respective pixel regions can be considered equivalents known in the art to achieve a full color display.  See MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	One of ordinary skill in the art modifying the teachings of Shim with Jeong to form the pixels of the display using organic light emitting materials all emitting white light would form “wherein the set of the light emitting element, the condenser lens, and the scattering lens is provided only in a pixel of a specific color, wherein the pixel of the specific color is a white pixel”, a recited in the claim.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Shim with the teachings of Jeong because a full color display can be achieved by using organic light emitting materials all emitting white with red, green, and blue color filter patterns in respective pixel regions.

	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, as applied to claim 1 above, in further view of Ito et al., US Publication No. 2004/0183436 A1.

	Regarding claim 11 and 12:
	Shim teaches all the limitations of claim 1 above, but does not expressly teach a light reflection layer that reflects light around the light emitting element, wherein the light reflection layer has a spread angle in a direction of the condenser lens.
	In an analogous art, Ito, in fig. 1, teaches a light reflection layer (LRL) that reflects light around the light emitting element (PX/HTP/FLR/EPR/CT), wherein the light reflection layer has a spread angle in a direction of the top of the device.  See Ito at para. [0057].	
	One of ordinary skill in the art modifying the teachings of Shim with Ito would form “the light reflection layer has a spread angle in a direction of the condenser lens” because Shim’s condenser faces in a direction of the top of the device.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Shim with the teachings of Ito because the light reflection layer “enhances the light take-out efficiency of the organic EL display device”.  See Ito at Abstract.

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, as applied to claim 1 above, in further view of Miyamoto et al., US Publication No. 2015/0084026 A1.

	Regarding claim 13:
	Shim teaches all the limitations of claim 1 above, but is silent the condenser lens includes a color change layer.
	In an analogous art, Miyamoto teaches a condenser lens (21R, 21G, 21B, e.g. “light collection layer”) includes a color change layer.  See Miyamoto at para. [0046], [0059], figs. 4 and 7. 
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Shim with the teachings of Miyamoto because “Provided is a display device that even in the case where microlenses are formed to increase the light extraction efficiency, can decrease damage on an OLED caused by the production of the microlenses.”  See Miyamoto at Abstract.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Baek et al., US Publication No. 2015/0155347 A1 (e.g. See para. [0006] disclosing “To this end, the organic light emitting display device may include a pixel having a light emitting layer emitting red (R) light, a pixel having a light emitting layer emitting green (G) light, and a pixel having a light emitting layer emitting blue (B) light, thereby providing a full color. Alternatively, the organic light emitting display device may provide a full color in such a manner that light emitting layers of all the pixels emit white (W) light and color filters of red (R), green (G) and blue (B) are additionally provided for each pixel.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 May 2022